Case: 12-13901    Date Filed: 09/19/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13901
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 5:12-cr-00008-CEH-TBS-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                  versus

MARIO TORRES-CAMPOS,

                                                          Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 19, 2013)

Before MARCUS, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:
              Case: 12-13901     Date Filed: 09/19/2013    Page: 2 of 2


      Joseph Michael McGuinness, appointed counsel for Mario Torres-Campos

in this direct criminal appeal, has moved to withdraw from further representation

of the appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87

S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record

reveals that counsel’s assessment of the relative merit of the appeal is correct.

Because independent examination of the entire record reveals no arguable issues of

merit, counsel’s motion to withdraw is GRANTED, and Torres-Campos’s

conviction and sentence are AFFIRMED.




                                           2